Citation Nr: 1136114	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from July 1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2010, the Board remanded this issue.


FINDING OF FACT

The Veteran service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2007 VCAA letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records. to include his Social Security records, private treatment records, and VA treatment records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran has been afforded several VA examinations.  The most recent examinations in 2010 are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  In addition, addendum reports were provided.  The records satisfy 38 C.F.R. § 3.326.

Further, the Board is satisfied that the RO has substantially complied with the Board's April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board requested VA examination with opinions, which as noted above, were obtained.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for peripheral vascular disease (PVD) of the left lower extremity, rated as 60 percent disabling; PVD of the right lower extremity, rated as 40 percent disabling; diabetes mellitus, Type II (DM), with erectile dysfunction, rated as 40 percent disabling; and polyneuropathy of each of the upper and lower extremities, all rated as 10 percent disabling.  The combined rating is 90 percent.  Thus, the Veteran meets the schedular criteria for a TDIU.  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran also has nonservice-connected disabilities including psychiatric impairment; Hepatitis C; joint pain in the neck and shoulders; and left knee disability.  

The Veteran last worked full time in August 2006 as a residential hall monitor.  His employer reported that he resigned due to medical restrictions.  He has a high school education and two years of college.  Additional work history includes working as a counselor for drug rehabilitation, dispatcher, courier, and office manager.  

In an August 2006 statement, Ruth K. Fredericks, M.D. stated that the Veteran is unable to work due to his neurological medical condition.  She stated that he suffers from neuropathy and cervicalgia which causes severe pain.

The Veteran was awarded disability benefits by the Social Security Administration with a primary diagnosis of affective/mood disorders and a secondary diagnosis of diabetes mellitus.  It was indicated that he became disabled on August 10, 2006.

In February 2007, the Veteran was afforded a VA examination.  He reported chronic aching and cramping pain in both legs and rode around in a scooter. He stated that he could not walk more than 25 feet without pain in his legs.  He stated that he restricted his activities due to pain in his back, legs, and especially his left knee where he had recent surgery.  The examiner remarked that the Veteran complains of significant pain in his back, legs, and knees, specifically the left knee, and that he rides on a scooter because of the pain in his legs.  The examiner indicated that it is difficult to say if the majority of his pain is related to peripheral vascular disease or to degenerative arthritis, neuropathy, and/or to his problem with his left knee based on his history.  At the present time, the doctor stated that it seems the majority of the Veteran's pain is related to his arthritis and his problems with his left knee.  The examiner stated that the Veteran did not have any significant problems of hypoglycemia, hyperglycemia, and has had no hospitalization for this diabetes, hypoglycemia, hyperglycemia, or diabetic ketoacidosis.  The examiner stated that hypoglycemia does not preclude the Veteran from his usual activities and that he is living a sedentary lifestyle at the present time and has been able to work using his scooter, but based on his own history, his neurologist told him to quit work because of problems with his chronic back pain.  The examiner concluded that it is not felt that the veteran's diabetes prevents his employability at this time and that his peripheral vascular disease is stable.

When the Veteran was re-examined by the same VA doctor in June 2008, the Veteran stated that he had been hospitalized in December 2007 after a self-inflicted gunshot wound to the right knee, is having continuing pain and problems associated with that knee, and has not walked much since that time.  The examiner stated that the Veteran's diabetes mellitus was generally well controlled; noted the significant pain in the Veteran's right knee and indicated that it was hard to separate his different complaints of pain from his other conditions; and noted that the Veteran has reported symptoms of claudication with ambulation over 5 to 10 feet.  The examiner provided an opinion that the Veteran's PVD precluded work that was greater than a sedentary level of activity.  However, his DM and erectile dysfunction did not restrict his activities or prevent him from performing his activities of daily living.  

A VA neurological examination was also conducted in June 2008 and revealed findings of mild diabetic polyneuropathy of the upper and lower extremities.

In the recent April 2010 Board decision, the Board denied higher ratings for PVD of the right lower extremity and polyneuropathy of each of the upper and lower extremities.  However, the Board remanded the matter of a TDIU because it was unclear from the record whether the Veteran's service-connected disabilities are totally incapacitating from an occupational standpoint or just, instead, make it difficult for him to obtain and maintain substantially gainful employment.  The Board notes that the prior medical opinion did not address his polyneuropathy, specifically.  

On May 6, 2010, the Veteran was afforded a VA examination which resulted in a diagnosis of DM.  The examiner noted that the Veteran had a history of 2 years of college which he left due to a stress disorder.  He had a history of employment, notably as an alcohol and drug field worker.  The examiner felt that based on the Veteran's level of education, work experience, and other training, he appeared to be employable.  It was noted that this statement was made without considering a neurological evaluation.  The examiner felt that the Veteran's occupational impairment was attributable to nonservice-connected disabilities, including psychiatric impairment.  

The Veteran was thereafter afforded a VA neurological examination on May 21, 2010.  The examiner indicated that the Veteran had mild incomplete sensory loss in his 4 extremities, but had no motor deficits, due to his polyneuropathy.  He also had mild incomplete right-sided sensory loss due to a lacunar stroke and noted that DM as well as cholesterol and hypertension were risk factors for a stroke.  The examiner was unable to determine the relative contribution of each without resorting to speculation.  Nevertheless, the disability level, as noted, was indicated to be mild.  The examiner stated that the Veteran's sensory deficit would not prevent most employment.

In an addendum to the May 6, 2010 examination report, the examiner stated that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment (employment that is not marginal).  It was noted that the Veteran's disabilities, his work history, his education, and other training, but not age, were considered.  The examiner indicated that he had conferred with the neurological examiner.  The use of a motor scooter by the Veteran was due to nonservice-connected conditions and there were no motor deficits due to the polyneuropathy.  It was noted that the Veteran had retired from his prior job due to his obesity and spine conditions, neither of which were service connected.  

An additional addendum was obtain in September 2010 for further discussion of the Veteran's peripheral neuropathy.  The VA examiner again indicated that the Veteran retired from his job as an alcohol and drug counselor due to his spine disease and obesity.  The examiner stated that the Veteran's sensory deficits are mild and would not prevent employment in his previous occupations, although jobs involving fine hand control, such as a watch maker, might be difficult. 

In sum, all of the VA examiner's concluded that the Veteran is not unemployable, particularly for sedentary employment, due to his service-connected disabilities.  The Board recognizes that he has a combined 90 percent rating.  However, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The Board specifically remanded this case for clarification regarding the Veteran's ability to be employed.  The opinions were uniformly not in the Veteran's favor in that regard.  

The Board acknowledges the opinion from Dr. Fredericks and the SSA determination.  The opinion from Dr. Fredericks states that the Veteran is unable to work due to his neurological medical condition noting that he suffers from neuropathy and cervicalgia.  Cervicalgia is not service connected.  To the extent that Dr. Fredericks finds the Veteran to be unemployable due to his service-connected neuropathy, there is no indication that she examined the Veteran or reviewed his history and she provided no explanation or rationale for her conclusion.  Thus, her opinion has little probative value.  The Board also points out that the Veteran's service-connected neuropathy has been shown to be only mild on physical examination.

With respect to the SSA determination, the Veteran's primary diagnosis was mood/affective disorder with diabetes mellitus as a secondary diagnosis.  The Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Here, the more probative medical evidence of record, consisting of the VA examiners' opinions, shows that the Veteran is not unemployable as a result of his diabetes mellitus.  

In sum, the VA examiners have provided competent and credible opinions, supported by accurate review of the Veteran's history and detailed medical examination findings, that are found to carry the most weight.  The February 2007 VA examiner concluded that it was not felt that the Veteran's diabetes prevents his employability.  In June 2008, that same doctor stated that the Veteran's PVD precluded work that was greater than a sedentary level of activity.  However, his DM and erectile dysfunction did not restrict his activities or prevent him from performing his activities of daily living.  VA neurological examination has shown findings of only mild diabetic polyneuropathy of the upper and lower extremities.  On VA neurological examination in May 2010, the examiner stated that the Veteran's sensory deficit would not prevent most employment.  Finally, the May 6, 2010 VA examiner concluded, after conferring with the neurological examiner, that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment (employment that is not marginal), with consideration of his work history, education, and other training.  The examiner further stated that the Veteran's sensory deficits are mild and would not prevent employment in his previous occupations. 

Thus, the Board finds that the Veteran's service-connected disabilities alone do not preclude him from engaging in substantially gainful employment.  A combined 90 percent rating contemplates an impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected disabilities.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.  Therefore, the preponderance of the evidence is against the claim and a TDIU rating is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


